         Case 2:19-cv-01510-SJF-AYS Document 5 Filed 03/19/19 Page 1 of 2 PageID #: 21

AO 440 (Rev. 06/12) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                               for the
                                               Eastern District
                                            __________          of of
                                                         District  New  York
                                                                      __________
  FRIDANE ADOLPHE, individually and on behalf of
 other persons similarly situated who were employed by )
   MJ-MC HOME HEALTH CARE AGENCY, INC.,                       )
 along with other entities affiliated or controlled by MJ- )
     MC HOME HEALTH CARE AGENCY, INC.,                        )
                       Plaintiff(s)                           )
                                                              )
                           v.                                         Civil Action No. 19-cv-1510
                                                              )
   MJ-MC HOME HEALTH CARE AGENCY, INC.,                       )
           and/or any other related entities,                 )
                                                              )
                                                              )
                     Defendant(s)                             )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) MJ-MC HOME HEALTH CARE AGENCY, INC.
                                       1575 East 19th Street, Fl. 2, Brooklyn, New York, 11230
                                       and/or 2900 Ocean Avenue, Apt. 3F, Brooklyn, New York, 11235




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: LaDonna M. Lusher, Esq.
                                       Joel Goldenberg, Esq.
                                       VIRGINIA & AMBINDER, LLP
                                       40 Broad Street, Seventh Floor
                                       New York, New York 10004


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                         CLERK OF COURT


Date:
                                                                                    Signature of Clerk or Deputy Clerk
          Case 2:19-cv-01510-SJF-AYS Document 5 Filed 03/19/19 Page 2 of 2 PageID #: 22

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 19-cv-1510

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
